Title: To Thomas Jefferson from Bernard Peyton, 21 January 1822
From: Peyton, Bernard
To: Jefferson, Thomas

Dear SirRichd
21 Jany1822.Agreeable to your request have this day fordd Check for $15.51 to Johnathan Thompson of New York on your a/c & will also send the acct of Mr Mc Cullock’s bill of rendered—The Books from New York are on the way round, those from Balto: are not get heard from, where they are recd no time shall be lost in forwarding them on to you—I have not yet recd your Flour, or a remittance from Mr Pleasants, this tho’ is no reason why I should not accept the dft: you speak of having drawn on me for $231 at 60 Days—it shall be done with pleasure—With great respect Dr Sir Your Mo: Obd: ServtBernard Peyton